DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: discharge element 19 (specification paragraphs [0033] - [0035]) and discharge element 20 (specification paragraphs [0033] and [0035]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-13, and 16 are rejected under 35 U.S.C. 102(1)(1) as being clearly anticipated by Berszan et al. HU 9904607 A1 based on an English language translation made by Google translate (hereafter “Berszan”).

Addressing clam 1, Berszan discloses an electrode of an electrochemical measuring system (see the title), comprising: 
a housing (1) having a chamber in which an electrolyte (3) is arranged 
(Figure 1(a)); 
a potential-forming element (4) which is at least partially arranged in the chamber such that the electrolyte at least partially wets the potential-forming element 
(Figure 1(a)); 
5) which is made of coinage metal1 or of an alloy comprising a coinage metal and which contacts the potential-forming element (first note the following in Applicant’s specification 

    PNG
    media_image2.png
    171
    1566
    media_image2.png
    Greyscale

Now note the following in Berszan

    PNG
    media_image3.png
    341
    1328
    media_image3.png
    Greyscale

See Berszan page 5.
); 
a closure element (8) which closes the housing and through which the discharge line is guided (Figure 1(a)); and 
an adhesion promoter (6) which comprises a glass and/or a glass-ceramic material and is arranged between the closure element and the discharge line (

    PNG
    media_image4.png
    818
    1421
    media_image4.png
    Greyscale

See Berszan page 5.  Note that chemical bonding to the discharge line implies adhesion to it. 


    PNG
    media_image5.png
    636
    1479
    media_image5.png
    Greyscale

 ).

Addressing clam 9, since the adhesion promoter in Berszan comprises silicate glass it comprises at one oxide as claimed – a oxide of an element (Si) of group 14 of the periodic table. 


Addressing clam 10, for the additional limitation of this claim see annotated Figure 1(a) below and note the following 

    PNG
    media_image6.png
    708
    679
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    383
    1356
    media_image7.png
    Greyscale

See Berszan page 5.

Addressing clam 11, as a first matter it will be noted that claim 11 adds a product-by-process limitation.  As such it is not limited to the recited manipulations (form-fit or bonding), but only the structure implied by the manipulations.  See MPEP 2113.  In any event, as already noted in the rejection of underlying claim 1 Berszan discloses applying the adhesion promoter by bonding:

    PNG
    media_image8.png
    92
    1347
    media_image8.png
    Greyscale

See Berszan page 5.


Addressing clam 12, as a first matter it will be noted that claim 11 adds a product-by-process limitation.  As such it is not limited to the recited manipulations (configured as a layer or as a molded body), but only the structure implied by the manipulations.  See MPEP 2113.  In Berszan Figure 1(a) the adhesion promoter (6) can be viewed either as a layer over the discharge line (the claim does not require that the layer extend along a substantial length of the discharge line) or as a molded body.  


applying an adhesion promoter (6) to a discharge line (5) which is made of coinage metal2 or of an alloy comprising a coinage metal and which contacts a potential-forming element (this applying step is implied by Figure 1(a), which shows the product that results from performing this step.  Also note the following in Applicant’s specification 

    PNG
    media_image2.png
    171
    1566
    media_image2.png
    Greyscale

Now note the following in Berszan

    PNG
    media_image3.png
    341
    1328
    media_image3.png
    Greyscale

See Berszan page 5.), wherein the application takes place at a temperature which is selected to be lower than the melting temperature of the discharge line (this limitation is impied by Figure 1(a) as there is no sign of melting of the discharge line nor any indication that such melting would be other than undesirable); and 
inserting at least a section of the discharge line provided with the adhesion promoter into a closure element (8)(this step is implied by Figure 1(a), which shows the product of performing this inserting step), which closes a housing (1) containing an 3) such that the potential-forming element contacts the electrolyte (this desired result is implied by Figure 1(a)).


Addressing clam 16, as best understood by the Examiner Berszan at least discloses having the adhesion promoter by configured as on-piece.  See Figure 1(a).





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Berszan as evidenced by the Coefficients of Linear Thermal Expansion table at The Engineering Toolbox website (hereafter “the Engineering Toolbox”) and James Neely, Jr. 
US 4,412,863 (hereafter “Neely”).

Addressing claim 2, Berszan discloses an electrode of an electrochemical measuring system (see the title), comprising: 
a housing (1) having a chamber in which an electrolyte (3) is arranged 

a potential-forming element (4) which is at least partially arranged in the chamber such that the electrolyte at least partially wets the potential-forming element 
(Figure 1(a)); 
a discharge line (5) which is made of coinage metal3 or of an alloy comprising a coinage metal and which contacts the potential-forming element (first note the following in Applicant’s specification 

    PNG
    media_image2.png
    171
    1566
    media_image2.png
    Greyscale

Now note the following in Berszan

    PNG
    media_image3.png
    341
    1328
    media_image3.png
    Greyscale

See Berszan page 5.
); 
a closure element (8) which closes the housing and through which the discharge line is guided (Figure 1(a)); and 
an adhesion promoter (6) which comprises a glass and/or a glass-ceramic material and is arranged between the closure element and the discharge line (

    PNG
    media_image4.png
    818
    1421
    media_image4.png
    Greyscale

See Berszan page 5.
Also,

    PNG
    media_image5.png
    636
    1479
    media_image5.png
    Greyscale

 ).

	
    PNG
    media_image9.png
    416
    1388
    media_image9.png
    Greyscale
 
(see Berszan page 3), and


    PNG
    media_image10.png
    470
    1350
    media_image10.png
    Greyscale

(see Berszan page 4).

As noted above, the discharge line, to which the adhesion promoter is attached, is made of silver and so has a thermal coefficient of expansion of 19 to 19.7 x 10-6 °C-1 -6 K-1), as evidenced by The Engineering Toolbox, which is within the claimed range.   
	Neely discloses how to make a silicate cement (adhesion promoter) that has a thermal expansion coefficient between about 4.0 x 10-6 °C-1  to about 25 x 10-6 °C-1, which overlaps the claimed range. 
	Assuming that the thermal expansion coefficient of the adhesion promoter of Berszan is not already within the claimed range, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use silicate adhesion promoter having a thermal expansion coefficient 
19 to 19.7 x 10 -6 K-1, made as taught by Neely, in the electrode of Berszan because then the thermal expansion coefficient of adhesion promoter would match that of the discharge line so avoiding cracking the adhesion promoter or its separation from the discharge line, due to heating of the electrode during heat sterilization (

    PNG
    media_image11.png
    417
    1347
    media_image11.png
    Greyscale

See Berszan page 2.), which would be consistent with disclosure in Berszan of prevent cracks in the electrode (

    PNG
    media_image12.png
    100
    1289
    media_image12.png
    Greyscale

See Berszan page 5.
.  
	 


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Berszan as evidenced by the Coefficients of Linear Thermal Expansion table at The Engineering Toolbox website (hereafter “the Engineering Toolbox”) and James Neely, Jr. US 4,412,863 (hereafter “Neely”).

Addressing claim 2, Berszan discloses an electrode of an electrochemical measuring system (see the title), comprising: 
a housing (1) having a chamber in which an electrolyte (3) is arranged 
(Figure 1(a)); 
a potential-forming element (4) which is at least partially arranged in the chamber such that the electrolyte at least partially wets the potential-forming element 
(Figure 1(a)); 
a discharge line (5) which is made of coinage metal4 or of an alloy comprising a coinage metal and which contacts the potential-forming element (first note the following in Applicant’s specification 

    PNG
    media_image2.png
    171
    1566
    media_image2.png
    Greyscale

Now note the following in Berszan

    PNG
    media_image3.png
    341
    1328
    media_image3.png
    Greyscale

See Berszan page 5.
); 
a closure element (8) which closes the housing and through which the discharge line is guided (Figure 1(a)); and 
an adhesion promoter (6) which comprises a glass and/or a glass-ceramic material and is arranged between the closure element and the discharge line (

    PNG
    media_image4.png
    818
    1421
    media_image4.png
    Greyscale

See Berszan page 5.
Also,

    PNG
    media_image5.png
    636
    1479
    media_image5.png
    Greyscale

 ).
Berszan, though, does not disclose the thermal expansion coefficient for the adhesion promoter relative to that of the discharge, paticularly whether they differ from each no more than 40%, 25%, or 20%.  However, it will be noted that Berszan does disclose avoiding cracking in the electrode due in part to thermal effects:
	
    PNG
    media_image9.png
    416
    1388
    media_image9.png
    Greyscale
 
(see Berszan page 3), and


    PNG
    media_image10.png
    470
    1350
    media_image10.png
    Greyscale

(see Berszan page 4).

As noted above, the discharge line, to which the adhesion promoter is attached, is made of silver and so has a thermal coefficient of expansion of 19 to 19.7 x 10-6 °C-1 (= 19 to 19.7 x 10 -6 K-1), as evidenced by The Engineering Toolbox, which is within the claimed range.   
	Neely discloses how to make a silicate cement (adhesion promoter) that has a thermal expansion coefficient between about 4.0 x 10-6 °C-1  to about 25 x 10-6 °C-1, which overlaps the claimed range. 
	Assuming that the thermal expansion coefficient of the adhesion promoter of Berszan is not already within the claimed range, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use silicate adhesion promoter having a thermal expansion coefficient not too different (no more than 40%, 25%, or even 20%) from 19 to 19.7 x 10 -6 K-1, made as taught by Neely, in the electrode of Berszan because then the thermal expansion coefficient of adhesion promoter would be close to that of the discharge line so avoiding cracking the 

    PNG
    media_image11.png
    417
    1347
    media_image11.png
    Greyscale

See Berszan page 2.), which would be consistent with disclosure in Berszan of prevent cracks in the electrode(

    PNG
    media_image12.png
    100
    1289
    media_image12.png
    Greyscale

See Berszan page 5.
 ).    

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Berszan in view of Broadly James – F-895 Autoclavable pH Electrode product description (hereafter “BroadlyJames”).

Addressing claims 6-8, Berszan discloses an electrode of an electrochemical measuring system (see the title), comprising: 
a housing (1) having a chamber in which an electrolyte (3) is arranged 
(Figure 1(a)); 
4) which is at least partially arranged in the chamber such that the electrolyte at least partially wets the potential-forming element 
(Figure 1(a)); 
a discharge line (5) which is made of coinage metal5 or of an alloy comprising a coinage metal and which contacts the potential-forming element (first note the following in Applicant’s specification 

    PNG
    media_image2.png
    171
    1566
    media_image2.png
    Greyscale

Now note the following in Berszan

    PNG
    media_image3.png
    341
    1328
    media_image3.png
    Greyscale

See Berszan page 5.
); 
a closure element (8) which closes the housing and through which the discharge line is guided (Figure 1(a)); and 
an adhesion promoter (6) which comprises a glass and/or a glass-ceramic material and is arranged between the closure element and the discharge line (

    PNG
    media_image4.png
    818
    1421
    media_image4.png
    Greyscale

See Berszan page 5.
Also,

    PNG
    media_image5.png
    636
    1479
    media_image5.png
    Greyscale

 ).
Berszan, though, does not disclose the adhesion promoter has a working range below 950 °C, 850 °C, or 700 °C.  
.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Berszan.

Addressing claim 14, Berszan discloses a method for producing an electrode of an electrochemical measuring system, comprising the steps of: 
applying an adhesion promoter (6) to a discharge line (5) which is made of coinage metal6 or of an alloy comprising a coinage metal and which contacts a potential-forming element (this applying step is implied by Figure 1(a), which shows the product that results from performing this step.  Also note the following in Applicant’s specification 

    PNG
    media_image2.png
    171
    1566
    media_image2.png
    Greyscale

Now note the following in Berszan

    PNG
    media_image3.png
    341
    1328
    media_image3.png
    Greyscale

See Berszan page 5.), wherein the application takes place at a temperature which is selected to be lower than the melting temperature of the discharge line (this limitation is impied by Figure 1(a) as there is no sign of melting of the discharge line nor any indication that such melting would be other than undesirable); and 
inserting at least a section of the discharge line provided with the adhesion promoter into a closure element (8)(this step is implied by Figure 1(a), which shows the product of performing this inserting step), which closes a housing (1) containing an electrolyte (3) such that the potential-forming element contacts the electrolyte (this desired result is implied by Figure 1(a)).
Berszan, though, does not disclose for the Figure 1(a) embodiment that “applying the adhesion promoter to the discharge line includes melting and cooling a glass on the discharge line.”  Berszan, in fact, discloses applying the adhesion promoter through chemical bonding.  Nevertheless, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application that the adhesion promoter could instead be alternatively be applied to the discharge line by a method that includes melting and cooling a glass on the discharge line because Berszan discloses firing the adhesion line onto the discharge line for the Figure 1(c) embodiment:

    PNG
    media_image13.png
    539
    1434
    media_image13.png
    Greyscale

See Berszan page 5. 
	   


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Berszan as in view of Per Lennart Baumbach GB 2073891 A (hereafter “Baumbach”).

Addressing claim 15, Berszan discloses a method for producing an electrode of an electrochemical measuring system, comprising the steps of: 
applying an adhesion promoter (6) to a discharge line (5) which is made of coinage metal7 or of an alloy comprising a coinage metal and which contacts a potential-forming element (this applying step is implied by Figure 1(a), which shows the product that results from performing this step.  Also note the following in Applicant’s specification 

    PNG
    media_image2.png
    171
    1566
    media_image2.png
    Greyscale

Now note the following in Berszan

    PNG
    media_image3.png
    341
    1328
    media_image3.png
    Greyscale

See Berszan page 5.), wherein the application takes place at a temperature which is selected to be lower than the melting temperature of the discharge line (this limitation is impied by Figure 1(a) as there is no sign of melting of the discharge line nor any indication that such melting would be other than undesirable); and 
inserting at least a section of the discharge line provided with the adhesion promoter into a closure element (8)(this step is implied by Figure 1(a), which shows the product of performing this inserting step), which closes a housing (1) containing an electrolyte (3) such that the potential-forming element contacts the electrolyte (this desired result is implied by Figure 1(a)).
Berszan, though, does not specifically disclose for the Figure 1(a) embodiment that the “applying the adhesion promoter to the discharge line includes applying a glass paste to the discharge line and subsequently converting the glass paste into a glass.”  It will be first noted that Berszan does disclose that the adhesion promoter chemically bonds to the discharge line.  For example,

    PNG
    media_image14.png
    628
    1458
    media_image14.png
    Greyscale

See Berszan page 4.
Baumbach discloses a glass paste suitable for use in electrochemical sensors.  In particular the paste may be converted into a glass tube (18) used to enclose a wire, which may be a noble metal, within a sensor.  See the abstract and claim 12.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the adhesion promoter used the method of Berszan be a glass paste as taught by Baumbach because Baumbach states,  
	  
		
    PNG
    media_image15.png
    277
    336
    media_image15.png
    Greyscale

.  

Claims 17-19 is rejected under 35 U.S.C. 103 as being unpatentable over Berszan as evidenced by Silver – Melting Point from the online periodic table (hereafter “Silver – Melting Point”) and in view of Baumbach.
 
Addressing claims 17-19, Berszan discloses a method for producing an electrode of an electrochemical measuring system, comprising the steps of: 
applying an adhesion promoter (6) to a discharge line (5) which is made of coinage metal8 or of an alloy comprising a coinage metal and which contacts a potential-forming element (this applying step is implied by Figure 1(a), which shows the product that results from performing this step.  Also note the following in Applicant’s specification 

    PNG
    media_image2.png
    171
    1566
    media_image2.png
    Greyscale

Now note the following in Berszan

    PNG
    media_image3.png
    341
    1328
    media_image3.png
    Greyscale

See Berszan page 5.), wherein the application takes place at a temperature which is selected to be lower than the melting temperature of the discharge line (this limitation is impied by Figure 1(a) as there is no sign of melting of the discharge line nor any indication that such melting would be other than undesirable); and 
8)(this step is implied by Figure 1(a), which shows the product of performing this inserting step), which closes a housing (1) containing an electrolyte (3) such that the potential-forming element contacts the electrolyte (this desired result is implied by Figure 1(a)).
Berszan, though, does not specifically disclose for the Figure 1(a) embodiment that the temperature for applying the adhesion promoter is less than 960 °C, less than 800 °C, or less than 700 °C.  As a first matter it will noted that the discharge line in Berszan is made of silver.  Silver has a melting point of 961.78 °C (as evidenced by “Silver – Melting Point” from the online periodic table).  Since melting the discharge line is not disclosed and not desirable, the temperature for applying the adhesion promoter should at least be less than 960 °C.   
Berszan does disclose that the adhesion promoter chemically bonds to the discharge line.  For example,

    PNG
    media_image14.png
    628
    1458
    media_image14.png
    Greyscale

See Berszan page 4.
18) used to enclose a wire, which may be a noble metal, within a sensor.  See the abstract and claim 12.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have the adhesion promoter used the method of Berszan be a glass paste as taught by Baumbach because Baumbach states,  
	  
		
    PNG
    media_image15.png
    277
    336
    media_image15.png
    Greyscale

See Baumbach page 3.  
	If the glass paste of Baumbach is used as the adhesion promoter in Berszan there would be no need for the temperature for applying the adhesion promoter to be more than 960 °C, less than 800 °C, or less than 700 °C as Baumbach states,
		
    PNG
    media_image16.png
    55
    352
    media_image16.png
    Greyscale

See Baumbach page 3.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ALEXANDER S NOGUEROLA/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	February 26, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification can be used as a dictionary to learn the meaning of a term in the claim. Toro Co. v. White Consol. Indus., Inc., 199 F.3d 1295, 1299, 53 USPQ2d 1065, 1067 (Fed. Cir. 1999)("[W]ords in patent claims are given their ordinary meaning in the usage of the field of the invention, unless the text of the patent makes clear that a word was used with a special meaning."); Renishaw PLC v. Marposs Societa' per Azioni, 158 F.3d 1243, 1250, 48 USPQ2d 1117, 1122 (Fed. Cir. 1998) ("Where there are several common meanings for a claim term, the patent disclosure serves to point away from the improper meanings and toward the proper meanings."). "The Patent and Trademark Office (‘PTO’) determines the scope of the claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ " Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) (en banc) (quoting In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364, 70 USPQ2d 1827, 1830 (Fed. Cir. 2004); see also MPEP § 2111.01. Further, those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application (as distinguished from an obvious variation of the subject matter disclosed in the reference patent or application). In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized "that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim," but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent or application which provides support for the claim. According to the court, one must first "determine how much of the patent disclosure pertains to the invention claimed in the patent" because only "[t]his portion of the specification supports the patent claims and may be considered." The court pointed out that "this use of the disclosure is not in contravention of the cases forbidding its use as prior art, nor is it applying the patent as a reference under 35 U.S.C. 103, since only the disclosure of the invention claimed in the patent may be examined." In AbbVie Inc. v. Kennedy Institute of Rheumatology Trust, 764 F.3d 1366, 112 USPQ2d 1001 (Fed. Cir. 2014), the court explained that it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context. See Sun Pharm. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008); Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
  See MPEP 804 II.B.2(a).
        	
        2 ibid.
        3 Ibid.
        	
        4 Ibid.
        	
        5 Ibid.
        	
        6 ibid.
        7 ibid.
        8 ibid.